Citation Nr: 0105109	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-00 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for paravertebral 
dorsolumbar myositis, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant had active duty from May 1980 to May 1980.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the San Juan, Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA) in which the 
appellant's claim of entitlement to an increased evaluation 
for his low back disability was denied.  The appellant had 
previously submitted a claim for an increased rating for his 
back disability, but that claim was denied in a Board 
decision issued in October 1996.  He subsequently submitted 
another claim for increase in May 1998, leading to the 
current appeal.


REMAND

Review of the evidence of record reveals that the appellant, 
in his September 1999 Notice of Disagreement (NOD), raised 
the issue of entitlement to service connection for disc 
disease at L4-5.  While the October 1998 rating decision 
mentioned a conclusion rendered by a VA physician about the 
etiology of the disc disease, the rating decision does not 
expressly address the issue of service connection for disc 
disease at L4-5.  In fact, the RO has never addressed that 
service connection issue in any rating decision of record. 

The Board initially notes that the issues of an increased 
evaluation for the paravertebral dorsolumbar myositis 
disability and service connection for L4-5 disc disease are 
inextricably intertwined.  This is due, in large part, to the 
fact that the symptomatology claimed by the appellant in 
association with the increased rating claim is similar to the 
symptomatology complained of in relation to the disc disease 
at L4-5 service connection claim.  From a procedural 
standpoint, the Board must defer its decision on the low back 
increased rating issue until the RO addresses the appellant's 
service connection claim regarding his lumbar disc 
dysfunction.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims and to afford 
him full procedural due process, the case is REMANDED for the 
following:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
appellant's claim of entitlement to 
service connection for disc disease at 
L4-5.  The appellant is advised that, if 
he is not satisfied with the rating 
decision on the service connection claim, 
he must initiate and complete the 
procedural steps necessary for an appeal 
on that issue, else the Board will not 
include that issue in its appellate 
review post-remand. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the myositis 
increased rating claim on appeal.  

4.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


